Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Further, we find no merit in defendant’s argument that the police witness bolstered the identification testimony of the eyewitnesses to the crime. The testimony of the police witness referred not to any identification made by the eyewitness, but to the identification of defendant made by the police witness as he arrived at the scene. The court did not err in admitting the testimony by the fingerprint expert. Defendant’s sentence was not harsh and excessive. (Appeal from judgment of Erie County Court, D’Amico, J.—criminal possession of weapon, third degree.) Present —Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.